Citation Nr: 1445538	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a right shoulder disability, to include neurological impairment of the right upper extremity. 

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his June 2010 substantive appeal, the Veteran requested to appear at a hearing before the Board at the RO.  In September 2011, he withdrew his request for a hearing and the Board will proceed with the claims.

The reopened issue of entitlement to service connection for a left shoulder disability and the other service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder disability was initially denied by the RO in an unappealed March 1987 rating decision.

2.  The evidence received since the March 1987 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received and the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a left shoulder disability was initially denied in an unappealed March 1987 rating decision.  Service records documented an injury to the left shoulder in April 1977, but did not indicate the presence of chronic residuals.  The claim was denied for lack of a current disability.  The Veteran did not appeal the March 1987 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence received since the March 1987 rating decision includes treatment records from the Pensacola VA Medical Center (VAMC) documenting physical therapy for shoulder pain in April 2009 and a primary care examination for shoulder pain in June 2009.  The Veteran's VA problem list includes a diagnosis of shoulder arthralgia.  The Board finds this evidence is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claim-the presence of a current left shoulder disability.  Thus, the new medical evidence is sufficient to reopen the claim for entitlement to service connection for a left shoulder disability.  

Given the favorable nature of the decision to reopen the claim, further discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  





ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left shoulder disability is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  In May 2009, the Veteran identified several VA facilities where he received treatment for the disabilities on appeal, including the Livermore VAMC and Oakland Outpatient Clinic (OPC) in California.  The record only contains VA records from the Pensacola VAMC dating from April to June 2009.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also submitted a May 2009 medical release form authorizing VA to obtain clinical records from Baptist Hospital in support of his claims.  The record does not indicate that any efforts have been made to request these private records.  Upon remand, efforts must be made to obtain complete records from all the VA and private facilities identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete medical records from the Pensacola VAMC, the Livermore VAMC, and the Oakland OPC (to include its parent facility, the VA Northern California Health Care System/Mather VAMC).  All attempts to obtain these records must be documented in the claims file. 

2.  Provide the Veteran with medical release forms and request that he execute them for VA to obtain private treatment records on his behalf, to include records from Baptist Hospital and any health care providers who treated his cervical spine fractures in 1982. 

3.  If proper medical release forms are received, obtain records of treatment from all identified private health care providers.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request they provide the outstanding evidence.  All efforts to obtain the records must be documented in the claims file. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) and provide a copy to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


